IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

 

 

United States Courts United States Court of Appeais
Southern District of Texas Fifth Circuit
PRED No. 19-70007 M FILED
March 28, 2019 arch 27, 2019
David J. Bradley, Clerk of Court D.C. Docket No. 4:19-CV-1106 Lyle Or cayee
er
PATRICK HENRY MURPHY,

Plaintiff - Appellant
Vv.

BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE; LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION;
BILLY LEWIS, Warden,

Defendants - Appellees

Appeal from the United States District Court for the
Southern District of Texas

Before SMITH, ELROD, and HIGGINSON, Circuit Judges.
JUDGMENT
This cause was considered on the record on appeal and the briefs on file.

It is ordered and adjudged that the judgment of the District Court is
affirmed.

 

Certified as a true copy and issued
as the mandate on Mar 27, 2019

Attest: 4

Clerk, U.S. uf W rt of £¢ Critth Circuit
United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 27, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-70007 Patrick Murphy v. Bryan Collier, et al
USDC No. 4:19-CV-1106

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk
f } DAA

( os (A

By

Nancy F. Dolly, Deputy Clerk
504-310-7683

 

cc: Mr. David R. Dow
Mr. Matthew Dennis Ottoway
Ms. Gwendolyn Suzanne Vindell
